[Cite as Hashime-Bazlamit v. Bazlamit, 2009-Ohio-4445.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HARDIN COUNTY




SAMAR AL HASHIME-BAZLAMIT,

        PLAINTIFF-APPELLANT,                                 CASE NO. 6-09-01

        v.

SUBHI BAZLAMIT,                                              OPINION

        DEFENDANT-APPELLEE.




                 Appeal from Hardin County Common Pleas Court
                           Domestic Relations Division
                          Trial Court No. 20083008 DRE

                                    Judgment Affirmed

                           Date of Decision:       August 31, 2009




APPEARANCES:

        Jennifer S. Easterday for Appellant

        C. Bradford Kelley for Appellee
Case No. 6-09-01


PRESTON, P.J.

       {¶1} Appellant-plaintiff,      Samar    Al   Hashime-Bazlamit   (hereinafter

“appellant”) appeals the judgment of the Hardin County Court of Common Pleas

affirming the magistrate’s decision to dismiss appellant’s amended complaint for

divorce against appellee-defendant, Subhi Bazlamit (hereinafter “appellee”). For

the reasons that follow, we affirm.

       {¶2} Appellant and appellee were married on November 27, 1993, in

Amman, Jordan. At the time of the marriage, appellee was a legal resident of the

United States, and subsequent to the marriage, the parties moved to the United

States and appellant became an American citizen sometime in 2000. The parties

lived in Ohio for most of the duration of the marriage, and in addition, while the

couple lived in Lima, Ohio, two children were born of the marriage, Mohammed

(d.o.b. 6/6/95), and Sarah (d.o.b. 9/18/03).

       {¶3} In May 2007, the appellant and her two children traveled to Amman,

Jordan to visit family. On or about June 17, 2007, appellee traveled to Amman,

Jordan and filed for divorce. On or about June 24, 2007, appellant was issued a

document of revocable divorce by proxy by the Supreme Judge Department,

Sharia Court of Mid Amman. According to the terms of the divorce and under the

laws of Jordan, the divorce was revocable for a period of 30 days and a three

month waiting period was imposed before the divorce became final. In addition to



                                          2
Case No. 6-09-01


filing for divorce, appellee put a hold on the passports of their minor children,

which prohibited them from returning to the United States.

      {¶4} On January 17, 2008, appellant filed a complaint to establish custody

and divide marital assets in the Hardin County Court of Common Pleas, Domestic

Relations Division. On February 6, 2008, appellant filed an amended complaint

for divorce with children. A jurisdictional hearing was held on October 20, 2008,

and both parties submitted motions before the court. On December 1, 2008, the

magistrate filed a decision dismissing the appellant’s amended complaint for

divorce. On December 16, 2008, the trial court adopted the magistrate’s decision

and dismissed the case with prejudice.

      {¶5} Appellant now appeals and raises three assignments of error.

                      ASSIGNMENT OF ERROR NO. I

      UNDER THE PRINCIPLES OF “COMITY” OHIO COURTS
      ARE NOT OBLIGATED TO RECOGNIZE THE JORDANIAN
      DIVORCE DECREE.

                      ASSIGNMENT OF ERROR NO. II

      THE LOWER COURT HAD JURISDICTION OVER THIS
      MATTER, AS THE APPELLANT FULFILLED THE
      REQUIREMENTS ESTABLISHED IN R.C. 3105.03 AND R.C.
      3105.01(I).
                  ASSIGNMENT OF ERROR NO. III

      EVEN IF THIS COURT FINDS THAT JORDAN HAD
      JURISDICTION OVER THE STATUS OF THE MARRIAGE
      AND VALIDATES THE JORDANIAN DIVORCE DECREE,



                                         3
Case No. 6-09-01


       THIS COURT HAS JURISDICTION OVER ANY ISSUES
       ATTENDANT TO THE MARRIAGE.

       {¶6} Before considering appellant’s assignments of error, we must first

address appellant’s failure to file a timely objection to the magistrate’s decision

pursuant to Civ.R. 53. Civ.R. 53(D)(3)(b)(iv) provides that if a party failed to file

a timely objection to the magistrate’s decision, “a party shall not assign as error on

appeal the court’s adoption of any factual finding or legal conclusion.”

       {¶7} Here, a jurisdictional hearing was held on October 20, 2008, before

the magistrate. Subsequently, both parties submitted briefs and documents before

the court in support of their respective positions on whether the court had

jurisdiction. (Doc. Nos. 26-28). On December 1, 2008, the magistrate issued its

decision and found that the Jordan divorce decree was valid and entitled to

recognition as it related to the divorce of the parties. (Dec. 1, 2008 Mag. Dec.,

Doc. No. 29). In addition, the magistrate found that the attendant issues, such as

custody, child support, visitation, alimony, and dowry, had been resolved by the

Jordan divorce proceedings, and as such, there were no other issues over which the

court would have jurisdiction to decide. (Id.). Thus, the magistrate recommended

that appellant’s amended complaint for divorce be dismissed, and at the end of its

decision, stated the following:

       OBJECTIONS TO THIS DECISION SHALL BE FILED WITH
       THE COURT, IN WRITING, WITHIN 14 DAYS OF THE



                                          4
Case No. 6-09-01


       DATE OF THE FILE-STAMPED DATE OF THIS DECISION
       PURSUANT TO OHIO CIVIL RULE 53.
       A PARTY SHALL NOT ASSIGN AS ERROR ON APPEAL
       THE COURT’S ADOPTION OF ANY FACTUAL FINDING
       OR LEGAL CONCLUSION OF LAW UNDER OHIO CIVIL
       RULE 53(D)(a)(ii), UNLESS THE PARTY TIMELY AND
       SPECIFICALLY OBJECTS TO THAT FACTUAL FINDING
       OR LEGAL CONCLUSION AS REQUIRED BY OHIO CIVIL
       RULE 53(D)(3)(b).

(Id.). On December 16, 2008, the trial court issued its judgment entry noting

initially that neither party had filed objections to the magistrate’s decision

pursuant to Civ.R. 53. (Dec. 16, 2008 JE, Doc. No. 30). Therefore, after an

independent review of the evidence of the record, the trial court found no apparent

error of law or defect, and ultimately adopted and approved the magistrate’s

decision to dismiss appellant’s amended complaint for divorce. (Id.).

       {¶8} As previously stated, under Civ.R. 53(D)(3)(b)(iv), “a party shall not

assign as error on appeal the court’s adoption of any factual finding or legal

conclusion, whether or not specifically designated as a finding of fact or

conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to

that finding or conclusion as required by Civ.R. 53(D)(3)(b).”

       {¶9} It is clear from the rules and from prior case law that, in a divorce

proceeding, if a party fails to object to a conclusion of law or finding of fact issued

by a magistrate, the party is precluded from then raising the issues for the first

time on appeal. Civ.R. 53; Heath v. Heath (Feb. 29, 2000), 3d Dist. No. 14-99-44,



                                          5
Case No. 6-09-01


at *1. See, also, Foust v. Foust (Nov. 14, 2000), 3d Dist. No. 1-2000-28, at *2;

Waltimire v. Waltimire (1989), 55 Ohio App.3d 275, 564 N.E.2d 119; Harbeiter v.

Harbeitner (1994), 94 Ohio App.3d 485, 641 N.E.2d 206; Wirt v. Wirt (Apr. 10,

1996), 9th Dist. No. 95CA0041; Walston v. Walston (Sept. 29, 1995), 6th Dist.

No. WD-94-057; Welch v. Welch (Sept. 19, 1995), 5th Dist. No. 94 CA 50;

Conroy v. Conroy (Apr. 12, 1993), 10th Dist. No. 93AP-27. Thus, a party waives

the right to challenge the finding or conclusion on appeal if they fail to object to

the magistrate’s decision.

       {¶10} Here, it is clear that appellant failed to object to any of the

conclusions of law or findings of fact indicated in the magistrate’s decision.

Therefore, appellant is otherwise foreclosed from assigning as error those issues

she failed to raise with the trial court.

       {¶11} Appellant’s assignments of error are, therefore, overruled.

       {¶12} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




                                            6